DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 6, and 12-14 allowable. The restriction requirement among Species 1-4, as set forth in the Office action mailed on 2/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/12/2021 is withdrawn.  Claim 5, directed to Species 2 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-6 and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, “An adapter for use with an endoscope, the adapter comprising: first and second axis-shifted lenses, each of the first and second axis-shifted lenses including a truncated surface formed on an outer cylindrical surface of each of the first and second axis-shifted lenses, the first and second axis-shifted lenses being arranged side by side so that respective first and second optical axes are parallel to each other; a prism arranged further distally than the first and second axis-shifted lenses, the prism being configured to change a viewing direction of each of the first and second axis- shifted lenses; and a holder having a portion configured to attach to and detach from a distal end of the endoscope, the holder including a housing hole in which the first and second axis- shifted lenses are disposed; wherein the housing hole includes first and second cut-out receiving surfaces configured to abut the truncated surface of each of the first and second axis-shifted lenses, respectively; the holder further includes one or more prism positioning surfaces having at least a portion that is further outward in a radial direction than the first and second cut-out receiving surfaces, the prism abutting on the one or more prism positioning surfaces to position the prism in the holder; at least a portion of each of the truncated surfaces of the first and second axis-shifted lenses is arranged further outward in the radial direction than the prism; and -2-the first and second cut-out receiving surfaces are inclined relative to a horizontal plane passing through a center of each of the first and second axis-shifted lenses, the first and second cut-out receiving surfaces being inclined such that an outer portion of the first and second cut-out receiving surfaces is closer to the horizontal plane than an inner portion of the first and second cut-out receiving surfaces” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 12, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795